         Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

CAROLINE ROSS,                            §
Plaintiff,                                §
                                          §
v.                                        §
                                          §
JUDSON INDEP. SCH. DIST.,                 §
DR. CARL A. MONTOYA,                      §        CIVIL ACTION NO. SA-18-CV-269
ELIDA BERA, DR. MELINDA                   §
SALINAS, RENEE                            §
PASCHALL, and RICHARD                     §
LAFOILLE.                                 §
Defendant.                                §




PLAINTIFF'S JOINT RESPONSE TO DEFENDANTS’ MOTION TO STRIKE
 AND PLAINTIFF’S MOTION FOR LEAVE TO EXCEED PAGE LIMITS IN
    HER RESPONSES TO DOCKET #32 FILED SEPTEMBER 6, 2019


TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW, Plaintiff, Caroline Ross (“Ross” or “Plaintiff”), by and through
her attorney Larry Watts ("Watts"), files this Joint Response to Defendants’ Motion to
Strike and Plaintiff’s Motion to Exceed page limit after the fact of having filed her 102
page Response to Defendants’ Plea to the Jurisdiction and Motion for Summary
Judgment, inadvertently without having filed a Motion for Leave to Exceed the 20
Page Limit; and in support hereof, Ross would show the following:
                       FACTUAL BACKGROUND OF CASE
     1. Judson Independent School District (“Judson” or “JISD”) is a minority-majority
        school district in Bexar County; however its professional staff has historically
        been primarily composed of the White race.

     2. Ross (an African American female in her fifties) was employed as an
        administrator in JISD for approximately 19 years until she was involuntarily
        separated from her employment on June 7, 2016.

     3. Judson’s first African American Superintendent was Dr. Willis R. Mackey, who
                                           1
      Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 2 of 16



   served as Judson’s Superintendent until he announced his retirement during the
   2014-2015 school year and was replaced by Dr. Carl Montoya.

4. Mackey’s Associate Superintendent was Nancy Robinson (White) who was also
   affiliated with Trinity University’s College of Education.

5. When Mackey accepted the position as Superintendent of JISD, he hired on an
   interim basis retired “Plaquemine Parish, Louisiana” Superintendent Marty
   Bera, who was also employed on an interim basis in San Antonio Independent
   School District’s (“SAISD”) HR Department.

6. It was widely reported that Marty Bera agreed to hire Mackey’s wife in the
   SAISD, if Mackey would hire Elida Bera, Marty Bera’s wife as Assistant
   Superintendent in JISD.

7. Elida Bera was hired by the JISD as Mackey’s Assistant Superintendent, one step
   below Nancy Robinson’s position as Associate Superintendent, and given
   supervisory responsibility over the secondary Principals of JISD.

8. In approximately 2014, Mackey was also prompted by Elida Bera to hire Irma
   Hernandez (“Hernandez”), a friend of Marty and Elida Bera’s from SAISD, as
   the JISD Director of HR.

9. Elida Bera (“Bera”) resented Mackey for favoring African American staff
   members, especially Ross, and treating Hispanic Principals less favorably than
   he treated Ross; specifically, Bera resented Mackey’s discipline of then JISD
   Middle School Principal Dr. Melinda Salinas (“Salinas”), daughter of Judson
   Board member Arnoldo Salinas.

10.       Salinas resigned as Principal and was elected to serve as a member of the
   JISD Board of Trustees along with her father, Arnoldo Salinas. Both Salinas and
   her father were on the JISD Board and voted to non-renew Ross.

11. This is an employment related case arising out of Superintendent Dr. Carl
   Montoya’s (“Montoya”) suspension of Judson ISD Metzger Middle School
   (“Metzger”) Principal Ross on February 24, 2016, JISD Board’s decision to non-
                                         2
      Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 3 of 16



   renew Ross on May 19, 2016-subject to Ross’s challenge of that decision on June
   7, 2016.

12. Bera had at her instance the authority to review the audits of each school’s,
   including Metzger checking accounts,

13. While Montoya made the recommendation on May 19, 2016 to non-renew Ross,
   he was prompted to make that recommendation by Bera and Hernandez, and
   would not have made that recommendation but for the representations of Bera
   and Hernandez.

14.Ross was suspended because Metzger’s Secretary-Bookkeeper Lauren Hopkins
   (“Hopkins”) had signed Ross’ name as a counter signature to 16 Metzger checks
   during the 2014-2015 school year, and an investigation of Hopkins’ signing
   Ross’ name was commenced on or about Febryary 24, 2016.

15. On February 24, 2016, while Ross attended a Principal’s meeting at the JISD
   Central office being conducted by Bera, Hopkins was suddenly confronted in her
   Metzger school office by Judson Police Officer O’Callaghan regarding the
   authenticity of Ross’ signatures on 16 countersigned, Metzger checks.

16. Hopkins admitted that she knowingly lied to the officer and said that Ross had
   signed the 16 checks during the preceding 2014-2015 school year.

17. When summoned the following day to be interviewed by Bera, Hernandez, and
   Chief Ramon, Hopkins apparently recanted, and admitted to having signed
   Ross’ name on the 16 checks.

18.       Hopkins recalled Chief Ramon told her when the two were alone that Ross
   had denied knowledge or responsibility for Hopkins’ action; Hopkins then
   testified that she wrote her statement inculpating Ross on various matters.

19.When Teresa Ramon, the Judson Chief of Police confirmed with Judson CFO
   Jose Elizondo, Jr. no money was missing from any Metzger checking account,
   Chief Ramon withdrew from the investigation; the remainder of the
   investigation essentially targeted Ross and was directed by Bera and Hernandez.
                                        3
      Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 4 of 16



20.       Bera resigned Judson in November 2018 and was employed by the
          Kingsville ISD as Superintendent, after Bera had caused a Texas Labor
   Code against the District by her Secretary and which was settled for a substantial
   amount of money by JISD.

21. On September 23, 2019, Bera’s contract was bought out was forced to resign as
   Superintendent by the Kingsville ISD after all seven Principals in the Kingsville
   ISD were displaced by Bera.

22.       May 19, 2016, based on information he received from Bera, Hernandez,
   and Elizondo, Superintendent Montoya made a written recommendation to the
   Judson Board of Trustees that Ross be non-renewed from any continuing
   employment in the Judson ISD, without the Board's consideration of Ross’ last
   performance evaluation of Ross Associate Superintendent Nancy Robinson
   made on June 11th 2015, as required by the Texas Education Code.

23.       On May 19, 2016, a quorum of the Judson ISD Board voted to accept
   Montoya's recommendation for the non-renewal of Ross, subject to Ross's
   challenge at an    evidentiary type hearing where Ross would be prosecuted by
   the school district's lawyer Robert Russo for non-renewal before the same Board
   of Trustees.

24.       On May 19, 2016 JISD’s Board acted to non-renew Ross’ contract but
   refused to comply with the Texas Education Code (“TEC”) by disclosing and
   providing the particular and specific information used as the basis for and
   considered by the Board when it voted to accept the non-renew

25.       The hearing to non-renew Ross was scheduled by the Judson Board was
   scheduled for June 7, 2016, to commence after the board voted on the issue of
   removing Dr. Willis Mackey's name from and renaming the new Willis R Mackey
   High School.

26.       Two types of non-renewal appeal hearing platforms from which the Board
   could choose to offer Ross in her challenge of the Board's non-renewal of her
   future employment relationships with the Judson District were as follows: the
                                      4
            Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 5 of 16



        first appeal hearing platform would occur before an independent hearing
        examiner appointed by the Board and the Texas Education Agency at which the
        Rules of Evidence would apply and subpoena would be available to compel the
        attendance of witnesses to be deposed in advance of the hearing, or their
        appearance at the hearing; and the second type of appeal hearing platform
        would be where the Board would sit as a “jury” to consider Ross's appeal of the
        Board’s previous decision to non-renew her employment relationship with the
        District.

    27.         In the second appeal hearing platform, the Texas Rules of Evidence do not
        apply, no power of subpoena is available to compel the attendance of witnesses
        for depositions or live testimony, and all factual and legal decisions are made by
        the same Board of Trustees whose non-renewal of Ross’ future employment
        status was being appealed by Ross; the Judson Board chose to implement the
        second appeal platform for Ross’ appeal of her non-renewal.

    28.         After the Board meeting on May 19, 2016, Superintendent Montoya hand-
        delivered to Ross a NOTICE OF PROPOSED NON-RENEWAL which stated,
        inter alia the following:

                “…please be advised that the Board of Trustees, at the Board meeting held
                      on May 19, 2016, voted to approve my recommendation to consider
a                     proposed non-renewal of your employment contract with the
District.                    Pursuant to the instructions of the Board, this document
constitutes the                     Board’s notification to you that your employment
contract is being                           proposed for non--renewal. The reasons for the
proposed non-renewal                        found in policy DFBB are as follows (sic):

                      2.     Failure to fulfill duties or responsibilities.

                      3.     Incompetency or inefficiency in the performance of duties.

                      6.     Failure to comply with Board policies are administrative
                             regulations.


                                                5
      Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 6 of 16



                 15.    Failure to meet The Districts standards of professional
                        conduct.

                 29.    Misrepresentation of facts to a supervisor or other District
                        official in the conduct of district business.” (Doc. 32-34, Ppg.
                               1-4)

29.        On May 30, 2016 at 5:38 PM attorney Robert Russo, Walsh Gallegos etc
           sent an email to Ross’ non-attorney James E Conley “Judge Conley”
   stating, inter alia, the following: “and follow-up to your email to Ms. Laura
   Fowler, Earlier this afternoon, here are some more specific allegations of fact
   that support the     reasons for the proposed nonrenewal delivered to Ms.
   Carolyn Ross and you        on May 20, 2016, at Metzger Middle School…” listing
   24 bullet points,

30.        In this case, choosing to schedule Ross’ appeal of the Board’s adoption of
   Ross’ non-renewal hearing to occur on the same night as the Board’s highly
   publicized “de-naming” and “renaming” of “Willis R. Mackey High School”, the
   Judson Board and Administration assured that its inflammatory, and false
   allegations against Ross (i.e. mishandling school monies, having alcohol on
   campus, being drunk at an 8th grade graduation ceremony, charging students to
   attend pep rallies to raise cash to feed her, Ross’ “slush fund”, etc.) would receive
   maximum media attention and publicity [the Judson Board of Trustees still
   publishes on its web site the complete video recording of the prosecution of Ross
   by Robert Russo, Walsh Gallegos Trevino Russo & Kyle PC before the Judson
   ISD Board of Trustees.

31. The televised prosecution of Ross by Judson attorney Russo on June 7, 2016,
   continues to be available on the Judson ISD website even through the present
   time.

32.        The Judson Board of Trustees voted to non-renew Caroline Ross, Principal
   of Metzger Middle School, Judson ISD from future employment in the Judson
   ISD on June 7, 2016, by a quorum or 5 of the 7 member Judson ISD Board of

                                          6
      Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 7 of 16



  Trustees; the quorum voting to non-renew Ross being Dr. Melinda Salinas
  (former Judson Middle School Principal who according to Elida Bera (Depo Bera
  18/14-25) was unjustly punished by Superintendent Dr. Willis Mackey; Arnoldo
  Salinas (father of Dr. Melinda Salinas), Richard Lafoille, Renee Paschall (a
  former teacher inJudson ISD, and whose father was the name sake of Paschall
  Elementary School), and Richard Salyer. One Board member, Gilbert Flores, was
  absent, and one Board Member Jose Macias voted against the non-renewal of
  Ross.

33.       Ross claims she was : 1.) subjected to discriminatory employment
  practices by Judson ISD because of her race and gender [she is an African
  American female], and treated less favorably than others not in her protected
  class as named by her in her Charge of Discrimination which was filed within
  180 days of her non-renewal, investigated by the EEOC/TWC for 180 days or
  until the administrative conclusion of of the investigation whichever occurred
  sooner, suit filed within 60 days from the date of Ross’ receipt of her TWC
  “Notice of Right to File a Civil Action”, and the elements of her discrimination
  claim showing that she was initially replaced by a African American male
  Assistant Principal, then pretextually replaced by an un-willing African
  American female Curricululum and Instruction Director on an interim basis,
  and then pretextually replaced by another African American female Principal
  (who was transferred because of her disruptive behavior) also on an interim
  basis because of Ross’ suit, and Ross was punished more harshly than other
  administrators outside of Ross’ protected class who were reasonably, similarly
  situated when coupled with Bera’s statements revealing her racial animus in
  targeting Ross ; 2.) she was subjected to un-constitutional denial of equal
  protection because of her association with and/or support of Mackey, and
  exercise of protected speech; 3.) and or she was subjected to retaliation
  because of her protected association with Judson’s first African American
  Superintendent, Dr. Willis Mackey (Bera was hostile toward Mackey and
  perceived Mackey was kin to Ross, and Mackey was called “Willis” by Ross, and

                                       7
 Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 8 of 16



Mackey was identified by Ross as her childhood friend from the
Luling/Lockhart area of Texas); 4.) she was subjected to un-constitutional
retaliation because of her protected speech in obtaining and defending a social
program for Metzger on June 16, 2015 [when Ross was summoned specifically
by Board Member Renee Pachall, and the Judson Board to appear before the
Board to defend Metzger’s receipt of ] a three year [multi-year], $20,000.00
(approximately) “community-social-work” grant (“United Communities of San
Antonio”) which had been secured and authorized for Metzger by former
Associate Superintendent Nancy Robinson (who was herself disfavored by
certain Board members [Lafoille, Salinas, Arnoldo Salinas, Renee Paschall, and
Richard Salyer]because of her professional relationship with Mackey); 5.)
when Board Member Richard Lafoille yelled at Ross during a public session of
the Judson Board on November 19, 2013 school year, Ross courteously
responded by saying to Board Member Lafoille “Please do not yell at me!”,
causing Ross to be officially reprimanded by the the Director of Human
Resources (Exh. 25) ; 6.) she was subjected to un-constitutional retaliation
because of her protected speech in supporting Dr. Willis R. Mackey’s plans to
have the professional educators and adult school leaders of Metzger Middle
School reflect the racial demographics of that school’s student body and
community, even at the Judson Board meeting in the Fall of the 2015-2016
school year when she was summoned to defend her use of the Community
United social workers program; 7.) she was subjected to un-constitutional
retaliation because of her protected speech in supporting naming of the new
Judson High School as the Willis R. Mackey High School after Dr. Willis R.
Mackey; 8.) she was subjected to un-constitutional denial of due process, in
the knowing use by Judson ISD of false or groundless discrete allegations
against Ross which were not each supported by a preponderance of the
plausible or credible evidence ; 9.) she was subjected to un-constitutional
denial of due process, in the knowing violation of District policies and or use by
Judson ISD of discretely false/groundless allegations against Ross which were
not each supported by documentation which tended to show by a
                                      8
         Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 9 of 16



        preponderance of the plausible or credible evidence, that constituted good
        cause fand or not alleged by Defendant(s) with intent to prove but to merely
        further excite the prejudices of an already hostile quorum of the Judson Board
        of Trustees; 10.) she was subjected to un-constitutional denial of due process
        by being non-renewed with career stigmatizing reasons without a meaningful
        name clearing hearing; 11.) she was subjected to un-constitutional deprivation
        of protected interests either property or liberty in the provisions of the
        JISD/TASB Policies (e.g. DFBB inter alia ) denial of due process by being
        recommended for non-renewal without being given the supporting
        documentation specific reasons and the specific policies and specific data and
        what the witnesses interviewed by the defendant’s agents and presented to the
        Superintendent which supporting he presented to the Board at the June 7,
        2016 “hearing”might tend to say in support of the charges against Rossor for
        specific reasons other than evidence supported by the preponderance of the
        legal evidence, and or grounded on reasoned analysis, in the knowing use by
        Judson ISD of false or groundless discrete allegations against Ross which were
        not each supported by a preponderance of the plausible or credible evidence as
        the retaliation because of her protected speech in supporting as tlida Bera,
        Richard Lafoillewith claims of discrimination, retaliation, and harassment
        under Chapter 21 of Texas Labor Code, and related claims under Article 1,
        sections 3, 3a, 8, and 19 of the Texas Constitution, and the United States
        constitution.

            LATE FILING AND EXCEEDING PAGE COUNT BY 82 PAGES
                             WITHOUT LEAVE
  34. Plaintiff’s counsel Watts experienced life-threatening health issues on April
              23, May 5, and May 30, 2019. The effect of those issues was to cause
intermittent disorientation.

  35.   Ross was non-renewed from her employment ending her career on the basis of
              approximately 24 or more claimed reasons, has produced
                     approximately 2000 pages of production, approximately 8

                                              9
          Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 10 of 16



depositions,                   `approximately 7 affidavits, and numerous exhibits.

     36. On May 24, 2019, Defendants filed their Plea to the Jurisdiction and Motion for
                Summary Judgment On September 4, 2019 Plaintiff was instructed that
an              amendment to her Responses to Defendants Plea to the Jurisdiction and
                       Motion for Summary Judgment should be filed on or before Friday
September 6,           2019.

  37.     Defendants’ dispositive motions listed approximately 4 items
                denominated as facts which did not accurately reflect the salient facts in
this case,      and Plaintiff compiled approximately 95 paragraphs of discrete facts in
                       establishing the background of this case.

     38. Watts’ health and medication adjustments caused some on-task problems for
                Watts, and on September 4, 2019 the Court granted Watts for Ross an
extension              through September 6, 2019 to amend and file Ross’ Responses to
the Defendants’        Plea to the Jurisdiction [Subject Matter] and Motion for Summary
Judgment.

     39. Watts was fully cognizant of the 20 page rule and need for leave, but Watts
                became distressed by the dwindling hours and misperformance of his
voice           recognition system and inadvertently overlooked the 20 page limit and
                       conflated state rules with federal rules.

     40. Watts began to panic with the size of the document and started attempting to
                pare the 32 pages of 97 facts, standard of review, argument, 9 pages of the
                timeline, and 50 pages of discussion molding the ungainly 70 pages 102
page            responses on the court’s CM/ECF web site inadvertently in violation of
the 20          page rule or with leave on the evening of September 6, 2019, and was
unable to              get past error messages. Watts inadvertently filed without Leave of
Court Ross’            Responses in excess of teh page limit,, and Ross should not be
penalized for          Watts’ issues or lapse in so doing. Watts deeply regrets not
following the Local            Rules or seeking Leave to exceed the page numbers. Watts
realizes that the Courts       have the authority to manage the filing of documents and

                                                10
           Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 11 of 16



the Judges of this             Western District have decided and promulgated the Rule
limiting the Response to       20 pages without leave and good cause to exceed. In this
event rich and document        heavy case, where for a full factual disclosure to occur, more
than 32 pages of               facts mandates the more than 20 pages of document. The
page analysis of the           102 page document is attached hereto as Plaintiff’s Exhibit
1.

     41.   At 5:10 PM on September 6, 2019, Watts sent to opposing counsel Craig Wood
                the Ross Exhibit List and Exhibits 51-62. See Exhibit 2.

     42.   At 10:38 PM on September 6, 2019, after failing in multiple efforts to file the
                Responses and Exhibits in the CM/CMF system, Watts emailed to Craig
Wood            and Katie Payne the attachment of the body of Ross’ 102 page Responses,
stating You will not believe this. I have been at this all day. I have been trying to file
                since about 10:14 and I have either forgotten my password or
username. I have        tried to reset sincePACER office doesn’t open until Monday
morning. I am                  sending to you and hope you will agree to let me file on
Monday. This has               been the toughest year of my professional life. See Exhibit
3.

     43. At 10:43 PM on September 6, 2019, after failing in multiple efforts to file the
                Responses and Exhibits in the CM/CMF system, Watts emailed to Craig
Wood            and Katie Payne the attachment of the body of Ross’ 102 page Responses,
saying          Sorry. I will come out in morning and try again with a motion. Please
say             unopposed. See Exhibit 4.

     44.   In summary, Watts communicated his unforeseen Pacer/EM/CMF filing issues
                with opposing counsel Craig Wood and Katie Payne on Friday, September
6,              2019 at 10:38PM. At which time, Watts emailed Wood and Payne his
Final           Response as a means to supplement his inability to file due to being
locked          out of the Pacer/EM/CMF system.

     45.   In Defendant's Motion to Strike Plaintiff's Response to Defenadants' Motion
for             Summary Judgment, Or In The Alternative, Defendants' Motion for

                                                11
             Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 12 of 16



Extension of Time to File Reply and To Exceed Page Limits and Request for Expedited
Rulin,           Dkt. 47. Defendant states that Plaintiff untimely filed her Responses to
                       Defendants' Plea to the Jurisdiction and Motion for Summary
Judgement on                  September 9, 2019, which is untimely, pursuant to the
Court's prior Order(s).                Dkt. 46. Defendant continues to state that Plaintiff
did not move the Court for an          extension, nor show good cause and excusable
neglect. Plaintiff had no knowledge           of his inability to access the Pacer?EM/CMF
system until he began submission                      attempts at 10:06PM on Friday,
September 6, 20190.

 46.      For late filing, no harm occurred to Defendants; Plaintiff exhausted all
available              remedies in attempting to contact Pacer/EM/CMF TechSupport,
and call the           Court. However, at such time, all attempts proved futile as both
Pacer and the                 Court were unavailable and not open          to receive
communication until Monday,            September 9, 2019, at which time, Plaintiff promptly
requested override access              and new login credentials in order to officially file
her response.




       34.        Plaintiff requests the opportunity to exceed the 20-page limit of
          dispositive motions as stated by Local Rule CV-7(e)(3) of the District Court for
          the Western District of Texas; plaintiff will trim as directed by the court
          especially on long quotes.

                                        BACKGROUND
       1. Plaintiff was ordered to submit a Response to Defendant’s Plea to the
          Jurisdiction and Motion for Summary Judgment on August 30, 2019.

       2. Plaintiff’s untimely filing with the Court was with good cause, and Defendants
          were not harmed in that Watts emailed Ross’ Responses to Defendants’ counsel
          on the night of August 30, 2019.

                                                 12
    Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 13 of 16



3. The reason that Watts did not file the subject Responses with the Court before
   midnight on August 30, 2019 was that Watts was effectively locked out of
   PACER’s CM/ECF filing system.

4. Watts has used the Google Chrome App with y, September 6, 2019.

5. Watts timely submitted Defendant Counsel a copy of Plaintiff’s response as a
   means of preserving submission until Watts was able to reach PACER
   administration on Monday, September 9, 2016 and receive a manual override of
   his locked account and password reset.

6. Defendant states that Plaintiff did not move the Court for an extension, nor show
   good cause and excusable neglect, as required by the Federal Rules and Plaintiff’s
   Response should be stricken from the record accordingly. See Fed. R. Civ. P.
   6(b).

7. Rule 6(b)(1)’s “good cause” standard is subject to the district court’s discretion
   and does not require a showing of “excusable neglect” if the opposing party
   requests the enlargement of time “before the original time or its extension
   expires.”
8. Defendant cites Gul Petro Trading Co. v. Nigerian Na’tl Petroleum, 233 F.R.D.
   492, 493(E.D. Tex. 2005) (reasoning that permitting motion to exceed page limit
   would “invite a paper war, with briefs, responses, replies and sur-replies of
   geometrically increasing length.” Defendant stated only four (4) material facts,
   which is inadequate (¶ 6 and ¶ 7). The Fact statement and timeline produced by
   Plaintiff to address the under plead fact statement presented by Defendant is
   necessary to address factual deficiencies within the brief. Dkt. No. 47.
9. Plaintiff’s page limit is justified by the factual complexities arising out of this
   case that are necessary to properly address the inadequacies of Defendant’s good
   cause for termination, and a Motion for Leave was a situational lapse by Watts
   which will not reoccur.
10.This Motion to Exceed is not submitted for the purpose of inviting a paper war
   but so that justice may be done.
                                  PRAYER

                                         13
       Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 14 of 16



   The Plaintiff requests that the Court grant her Motion to Exceed Page Limits in her
   response to Docket # 32.
                                         Respectfully submitted,
                                         Isl Larry Watts
                                         Laurence "Larry" Watts
                                         T.B.N. 20981000
                                         P.O. Box 2214
                                         Missouri City, Texas 77459
                                         Telephone: (281) 431-1500
                                         Fax: (877) 797- 4055
                                         e-mail: wattstrial@gmail.com

                                         Attorney for Plaintiff




                                                     VERIFICATION

      The facts stated herein are true and correct to my personal knowledge and I

make this statement subject to the pain and penalty of perjury.

                                                             Isl Larry Watts
                                                         Laurence ("Larry") Watts


                                           CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, a true, complete, and correct copies

of the foregoing motion and attachments were served on opposing counsel by e-service,

if available, and/or facsimile transmission.



                                                                            Isl Larry
                                                        Watts

                                               14
Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 15 of 16



                                       Laurence ("Larry") Watts




                              15
Case 5:18-cv-00269-HJB Document 50 Filed 09/25/19 Page 16 of 16




                              16
